





EXHIBIT 10.44

[FORM OF]

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT is made and entered into this __ day of ____ by and
between Sibling Group Holdings, Inc, a Texas corporation (“SIBE” or “Company”)
and _______________, a resident of the State of ___________ (“Consultant”).

Background




WHEREAS, SIBE desires to expand offerings in the educational operations and
education technology sectors and Consultant has experience in these fields
through work experience and the development and ownership of PLC Consultants and
all related operating units or subsidiaries including plcconsultants.rcampus.com
(collectively, “PLC Consultants”). The Company desires to obtain the independent
consulting services of the Consultant and the Consultant is willing to provide
independent consulting services to the Company on the terms and conditions set
forth in this Agreement.

Agreement

For and in consideration of the premises, the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree:



Section 1.

Consulting Services.

SIBE hereby retains Consultant and Consultant accepts engagement by SIBE to
provide:

-general advice and consulting services regarding short and long term strategic
planning, finance and acquisition strategy, identification of potential
acquisition targets and strategic partners, and assistance in identifying
sources of capital for working capital general acquisitions;

-industry expertise for accounts or sectors defined by SIBE, introductions to
key stakeholders at prospects for SIBE’s products and services, and formulation
and review of account strategy insight for prospects for SIBE’s products and
services (including, as requested by SIBE, participating in sales calls and
SIBE’s internal account review discussions);

-ongoing management of PLC Consultants for SIBE and transition services
including a thorough and complete knowledge transfer to SIBE of all aspects of
the assets, business, services, operations, and Proprietary Information of PLC
Consultants, LLC;

-and such other services as are mutually agreed upon by the President of SIBE
and Consultant from the date hereof until terminated in the manner provided in 3
hereof. Consultant shall provide such consulting services to SIBE at such times
and places as may be reasonably requested by SIBE. This engagement is neither
exclusive nor fulltime, however, the parties contemplate that Consultant will
devote a substantial amount of Consultant’s business time and effort to the
performance of services hereunder.














--------------------------------------------------------------------------------









Section 2.

Consideration.

For and in consideration of Consultant’s services, covenants, and agreements,



(a)

SIBE shall pay Consultant a base fee equal to ______________ ($______) per month
payable in accordance with SIBE policies and subject to such withholdings as may
be required by law or policies of SIBE from time to time in effect.



(b)

Of that total, half of Consultant’s fees, ________________ ($_____) dollars,
shall be paid in restricted shares of common stock of SIBE with the number of
shares issued in each month determined by computing the amounts owed, divided by
110% of the closing share price during the final ten (10) trading days of the
previous month in which the obligation was generated. All shares shall be issued
to Consultant and subject to Rule 144 restrictions.



(c)

The remainder of Consultant’s fees will be paid in cash on the 15th day of each
month.



(d)

Any out of pocket expenses shall be reimbursed separately from the consulting
fees, in cash, once pre-approved and agreed to in writing.



Section 3.

Term.

The term of this Agreement will begin on the date hereof and shall continue
until terminated. This Agreement shall terminate 60 days (the “Notice Period”)
after either party has delivered a written notice specifying such party’s intent
to terminate this Agreement after the expiration of Notice Period, provided
however, that SIBE may immediately terminate this Agreement upon delivery of a
written notice if Consultant violates the provisions of 6, 7, or 8 of this
Agreement. Upon termination of this Agreement, SIBE shall have no further
obligation to Consultant, except for any earned but unpaid consulting fee and
expense reimbursements submitted on or before the effective date of termination
of this Agreement.



Section 4.

Independent Contractor.

The parties acknowledge that Consultant will render consulting services to SIBE
as an independent contractor, and as such shall have and maintain complete
control over the method, manner, and means of conducting the services to be
provided hereunder. Consultant shall not be a partner, agent, Consultant, or
servant of SIBE when Consultant is providing consulting services pursuant to
this Agreement. This Agreement shall not be construed to create any employment
relationship, partnership, joint venture, or agency relationship between the
parties or to authorize Consultant to enter into any commitment or agreement
binding on SIBE. Consultant acknowledges that Consultant is responsible for, and
shall indemnify and hold SIBE, its officers, and directors harmless from, the
payment of any federal, state, or local income taxes assessed on or otherwise
relating to any payment or other compensation or benefit made available to
Consultant by SIBE, and from any other liability (including, but not limited to,
penalties, interest, and reasonable attorneys fees) arising in connection with
such claims.



Section 5.

Authority.

Consultant represents and warrants to SIBE that (a) Consultant has sufficient
expertise, training and experience to satisfactorily accomplish the services;
(b) the services will be performed in a professional and workmanlike manner and
the services and all materials and reports furnished by Consultant will be as
required by SIBE and suitable for its business purposes; (c) Consultant is free
to perform the services hereunder without objection from any other party, and
(d) Consultant has the right to furnish Consultant’s services, work product, and
counsel free of the rightful claim of any other person. All right, title, and
interest in and to Consultant’s work product furnished to SIBE, or any
affiliate, pursuant to the terms of this Agreement, including any information
prepared or compiled by Consultant, will belong to and be the sole property of
SIBE and SIBE may use, transfer, and dispose of such work product as it wishes.
If Consultant’s services are halted or interrupted by SIBE or by any other
cause, all data and work product prepared or compiled by Consultant will be
turned over to SIBE even though incomplete.











--------------------------------------------------------------------------------









Section 6.

Confidentiality.

SIBE has invested and will continue to invest considerable effort and expense in
the development of software, technology, and other Proprietary Information. SIBE
has taken steps and will continue to take all reasonable steps necessary to
protect the secrecy of Proprietary Information of SIBE. Consultant acknowledges
and agrees that Consultant’s position with SIBE will afford Consultant an
opportunity to access Proprietary Information of SIBE. The misappropriation,
unauthorized use, or improper disclosure of Proprietary Information would cause
irreparable harm to SIBE. Consultant agrees to hold Proprietary Information in
confidence for the benefit of SIBE. Consultant shall not directly or indirectly
use or disclose, except as authorized in writing by SIBE, any Proprietary
Information (whether or not developed or compiled by Consultant) for any purpose
not directly related to the Business, and then only for the benefit of SIBE.
Consultant’s obligations as set forth in this 6 shall remain in effect with
respect to Trade Secrets for so long as SIBE is entitled to protection of rights
in such Trade Secrets under applicable law and with respect to Confidential
Information for the duration of employment and for a period of three (3) years
after Termination of employment. Upon request by SIBE, and in any event upon
Termination of Consultant’s employment, Consultant shall (a) promptly deliver to
SIBE all property belonging to SIBE including, without limitation, all Work
Product and Proprietary Information (and all embodiments thereof) then in
Consultant’s custody, control, or possession, (b) delete from all non-SIBE owned
or leased computers and media then in Consultant’s custody, control, or
possession any electronic copies of Work Product and Proprietary Information,
and (c) destroy all tangible copies of Work Product and Proprietary Information
not located on SIBE’s premises and under Consultant’s custody, control, or
possession, as a condition precedent to any remuneration payment due to
Consultant.



Section 7.

Assignment of Works.

Consultant acknowledges and agrees that all Copyrightable Works are “work made
for hire” as such term is defined in United States Code Title 17, Section 101,
the ownership and copyright of which shall be vested solely in SIBE. Consultant
hereby irrevocably assigns to SIBE, the exclusive ownership of all right, title,
and interest in and to all Work Product, and all physical embodiments thereof,
and all intellectual property rights therein, including Copyrightable Works, to
the extent such Copyrightable Works are not “work made for hire” in any
applicable jurisdiction. Consultant agrees (a) to disclose immediately to SIBE
all Work Product; (b) to comply with all record-keeping requirements of SIBE;
and (c) at the request and expense of SIBE, to do all things and sign all
documents or instruments reasonably necessary in the opinion of SIBE to
eliminate any ambiguity as to the rights of SIBE in such Work Product including,
without limitation, providing to SIBE Consultant’s full cooperation in any
litigation or other proceeding to establish, protect, or obtain such rights. In
the event that SIBE is unable for any reason whatsoever to secure the
Consultant’s signature to any document reasonably necessary or appropriate for
any of the foregoing purposes (including without limitation, renewals,
extensions, continuations, divisions, or continuations in part), Consultant
hereby irrevocably designates and appoints SIBE and its duly authorized officers
and agents as Consultant’s agent and attorney-in-fact to act for and on behalf
of Consultant for the limited purpose of executing and filing any such document
and doing all other lawfully permitted acts to accomplish the foregoing purposes
with the same legal force and effect as if executed by Consultant. This
appointment is coupled with an interest and shall survive the death or
disability of Consultant.



Section 8.

Restrictive Covenants.

Consultant covenants that Consultant shall, during the term of employment and
for a period of twenty four (24) months (the “Restricted Period”) following
Termination of Consultant’s employment, observe the following separate and
independent covenants: Consultant will not, without the prior written consent of
SIBE, directly or indirectly, on Consultant’s own behalf or in the service or on
behalf of others: (a) engage in the Business in the Area; (b) accept employment
with, or perform services as an independent contractor for, a Competing
Enterprise within the Area; (c) solicit, contact, call upon, communicate with,
or attempt to communicate with any customer or prospect of SIBE, or any
Consultant of any customer or prospect of SIBE, with a view to the sale, lease,
or providing of any software, technology, data, products, or services
competitive with any software, technology, data, products, or services sold,
provided, or under development by SIBE during the period of two years
immediately preceding the Termination of Consultant’s employment with SIBE,
provided that the restrictions set forth in this 8(c) shall apply only to
customers or prospects of SIBE, and Consultants of customers or prospects of
SIBE, with whom Consultant had Material Contact











--------------------------------------------------------------------------------







during such two-year period; and (d) (i) solicit for employment, hire, or
attempt to hire, or engage or attempt to engage as an independent contractor,
any person that is or was employed by SIBE, or (ii) solicit, encourage, or offer
any inducement to any employee or independent contractor of SIBE to leave the
employ of SIBE, whether or not such employee or independent contractor is a
full-time or temporary employee of SIBE and whether or not such employment or
engagement is pursuant to written agreement and whether or not such employment
or engagement is at will, provided that this restriction shall cease with
respect to any former employee or independent contractor of SIBE once such
former employee or independent contractor has not been employed by SIBE for at
least six (6) months.



Section 9.

Acknowledgements of Consultant.

Consultant acknowledges and agrees that: (a) SIBE has invested substantial time,
money, and resources in the development, retention, and protection of its
Proprietary Information and Works; (b) any breach or violation of 8 of this
Agreement by Consultant would inevitably result in the disclosure of SIBE’s
Proprietary Information and Works to a Competing Enterprise, (c) Consultant will
be introduced to existing and prospective customers and business partners of
SIBE and that all goodwill arising from any direct or indirect interaction
between Consultant and any existing or prospective customer and business partner
of SIBE belongs exclusively to SIBE; (d) SIBE is engaged in the Business in and
throughout the Area, and (e) that by virtue of the training, duties, and
responsibilities attendant to Consultant’s employment by SIBE and the special
knowledge of the Business, operations, Proprietary Information, and Works of
SIBE that Consultant will have as a consequence of Consultant’s employment by
SIBE, great loss and irreparable damage would be suffered by SIBE if Consultant
were to breach or violate the covenants and agreements of Consultant contained
in this Agreement. Consultant further acknowledges and agrees that each such
covenant and agreement is reasonably necessary to protect and preserve the
interest of SIBE in SIBE’s Proprietary Information, Works, and the goodwill
arising from any direct or indirect interaction between Consultant and any
existing or prospective customer and business partner of SIBE. Therefore, in
addition to all the remedies provided at law or in equity, Consultant agrees
that SIBE shall be entitled to a temporary restraining order, a temporary
injunction, and a permanent injunction, without the requirement of posting bond,
to prevent a breach of any of the covenants or agreements of Consultant
contained herein. Consultant agrees that the existence of any claim, demand,
action, or cause of action of Consultant against SIBE shall not constitute a
defense to the enforcement by SIBE of any of the covenants or agreements of
Consultant or rights of Consultant.



Section 10.

Blue Pencil.

If, at the time of enforcement of 8, a court of competent jurisdiction shall
hold that the duration, scope, or area restrictions stated herein are
unreasonable under the circumstances then existing, this Agreement will be
subject to Modification to the maximum period, scope, and area permitted by law.



Section 11.

Conflicting Obligations.

Contractor represents and warrants to SIBE that, except as listed on Attachment
1 hereto, Contractor is not subject to any agreement which prohibits, restricts,
or impairs in any way Contractor’s ability to perform the duties of engagement
or to use Contractor’s best efforts to promote the interests of SIBE. Absent the
respective owner’s written authorization, Contractor will not copy, distribute,
transmit, reverse engineer, decompile, disassemble, or transfer, directly or
indirectly, in any form, by any means, or for any purpose, the Proprietary
Information of any third party. Contractor will not make any improper use of any
third party intellectual property. It is not, nor will it ever be, a condition
of this Agreement that Contractor violate the legal rights or interests of any
third party.



Section 12.

Indemnification.

Contractor agrees to indemnify, defend, and hold SIBE, and its managers,
officers, shareholders, employees, and agents harmless of and from any claims,
liabilities, losses, damages, causes of action, amounts paid in settlement, or
injuries, together with costs and expenses, including reasonable attorneys fees,
arising out of or resulting from any breach of this Agreement or any claim that
any Work Product infringes any patent, copyright, trademark, trade secret, or
other intellectual property right of any other person.











--------------------------------------------------------------------------------









Section 13.

Definitions.

The following terms are used herein with the meanings thereafter ascribed:

“Affiliate” means (a) a person or entity that directly, or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with another person or entity; (b) any entity of which a person is an
officer, director, or partner or holds an equity interest or ownership that
accounts for 25 percent or more of the voting rights or profit interest of such
entity; (c) any trust or other estate in which the person or entity has a
beneficial interest of 25 percent or more or as to which such person or entity
serves as trustee or in a similar fiduciary capacity; or (d) the spouse, lineal
ancestors, lineal descendants, and siblings of the person, as well as each of
their spouses. This definition is intended to and shall embrace the definition
set forth in Official Code of Georgia Annotated Section 13-8-51(1), as it may be
amended.

“Area” means the all internet and online applications and following discrete,
severable, geographic areas: Georgia, Ohio, and Texas.

“Competing Enterprise” means any person or any business organization of whatever
form engaged directly in the Business.

“Confidential Information” means information, other than Trade Secrets, that is
of value to its owner and is treated by its owner as confidential, including,
but not limited to: (a) any useful process, formula, composition of matter, or
device which (i) is new or which Employee has a reasonable basis to believe may
be new, (ii) is being used or studied by SIBE and is not described in a patent,
and (iii) is not readily ascertainable from inspection of any commercially
available product of SIBE; (b) any engineering, technical, or product
specifications of any current or future product of SIBE; (c) any computer
software (whether in source or object code) and all flow charts, algorithms,
coding sheets, design concepts, test data, or documentation related thereto,
whether or not copyrighted, patented, or patentable; (d) information concerning
SIBE’s pricing strategies, licensing strategies, and advertising campaigns;
(e) information regarding SIBE’s executives, employees, personnel assignments,
customers, and suppliers; (f) SIBE’s financial information; (g) SIBE’s training,
policy, and procedure manuals; (h) the terms and conditions of this Agreement;
(i) information received by SIBE from any customer or prospect of SIBE or from
any other third party pursuant to an obligation of confidentiality; and (j) any
data or information defined herein as a Trade Secret, but which is determined by
a court of competent jurisdiction not be a trade secret under applicable law.
This definition is intended to and shall embrace any and all information that
constitutes confidential information as defined under the Official Code of
Georgia Annotated Section 13-8-51(3), as it may be amended.

“Copyrightable Works” means all works of authorship including without
limitation, computer programs, data and databases, documentation, marketing
collateral, and all embodiments thereof, including all worldwide rights therein
under copyright, trademark, trade secret, confidential information, and any
other applicable intellectual property law.

“Effective Date” means the date Employee first performs services for SIBE, as
established by SIBE’s records.

“Material Contact” means the contact between Employee and each customer or
potential customer (a) with whom or which Employee dealt on behalf of SIBE;
(b) whose dealings with SIBE were coordinated or supervised by Employee;
(c) about whom Employee obtained Proprietary Information in the ordinary course
of business as a result of such Employee’s association with SIBE; or (d) who
receives products or services authorized by SIBE, the sale or provision of which
results or resulted in compensation, commissions, or earnings for Employee
within two years prior to the date of Employee’s Termination. This definition is
intended to and shall embrace the definition set forth in Official Code of
Georgia Annotated Section 13-8-51(10), as it may be amended.

“Modification” means severing or removing that part of a covenant that would
otherwise make the covenants in 8 unenforceable and enforcing the provisions of
that covenant to the extent that the provisions are reasonable. This definition
is intended to and shall embrace the definition set forth in Official Code of
Georgia Annotated Section 13-8-51(11), as it may be amended.











--------------------------------------------------------------------------------







“Other Works” means all inventions (whether or not patentable), discoveries,
improvements, designs, techniques, and business methods and all embodiments
thereof, including all worldwide rights therein under patent, copyright,
trademark, trade secret, confidential information, and any other applicable
intellectual property law.

“Proprietary Information” means, collectively, Confidential Information and
Trade Secrets. 

“Termination” means the termination of Employee’s employment with SIBE, whether
with or without cause, upon the initiative of either party. This definition is
intended to and shall embrace the definition set forth in Official Code of
Georgia Annotated Section 13-8-51(18), as it may be amended.

“Trade Secrets” means information, without regard to form, including, but not
limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers which is not commonly known by or available to the public
and which information: (a) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use; and
(b) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. This definition is intended to and shall embrace the
definition set forth in Official Code of Georgia Annotated Section 10-1-761(4),
as it may be amended.

“Works” means all Copyrightable Works and all Other Works.

“Work Product” means all Works that have been produced or created in whole or in
part by Employee (a) on or after the date of this Agreement, or (b) prior to the
date of this Agreement if SIBE paid Employee for Employee’s services or for the
Works. Notwithstanding the foregoing, “Work Product” shall not include Works
that do not relate to SIBE’s Business or to any then existing research or
development of SIBE developed (i) entirely on Employee's own time without the
use of SIBE's equipment, supplies, and facilities, or reference to any of SIBE's
Proprietary Information, or (ii) after Termination of employment.



Section 14.

General Provisions.



(a)

In the event that any one or more of the provisions, or parts of any provisions,
contained in the Agreement shall for any reason be held to be invalid, illegal,
or unenforceable in any respect by a court of competent jurisdiction, the same
shall not invalidate or otherwise affect any other provision hereof, and this
Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein. Specifically, but without limiting
the foregoing in any way, each of the covenants of the parties to this Agreement
contained herein shall be deemed and shall be construed as a separate and
independent covenant and should any part or provision of any of such covenants
be held or declared invalid by any court of competent jurisdiction, such
invalidity shall in no way render invalid or unenforceable any other part or
provision thereof or any other covenant of the parties not held or declared
invalid. 



(b)

This Agreement and the rights and obligations of SIBE hereunder may be assigned
by SIBE and shall inure to the benefit of, shall be binding upon, and shall be
enforceable by any such assignee, provided that any such assignee shall agree to
assume and be bound by this Agreement. This Agreement and the rights and
obligations of Consultant hereunder may not be assigned or delegated by
Consultant.



(c)

The waiver by SIBE of any breach of this Agreement by Consultant shall not be
effective unless in writing, and no such waiver shall operate or be construed as
a waiver of the same or another breach on a subsequent occasion. 



(d)

This Agreement, the rights of the parties hereunder, and any and all disputes
between the parties, shall be governed by, construed, and enforced in accordance
with the laws of the State of Georgia, without regard to its conflicts of laws
rules. The parties agree that any appropriate state court sitting in Fulton
County, Georgia or any Federal Court sitting in the Northern District of Georgia
(Atlanta Division) (collectively, the “Permitted Courts”), shall have exclusive
jurisdiction of any dispute, case, or controversy in any way related to, arising











--------------------------------------------------------------------------------







under, or in connection with this Agreement, including extra-contractual claims,
and shall be a proper forum in which to adjudicate such dispute, case, or
controversy, and each party irrevocably: (a) consents to the jurisdiction of the
Permitted Courts in such actions, (b) agrees not to plead or claim that such
litigation brought in the Permitted Courts has been brought in an inconvenient
forum, and (c) waives the right to object, with respect to such suit, action, or
proceeding, that such court does not have jurisdiction over such party. In any
suit, arbitration, mediation, or other proceeding to enforce any right or remedy
under this Agreement or to interpret any provision of this Agreement, the
prevailing party will be entitled to recover its costs, including reasonable
attorneys’ fees, and all costs and fees incurred on appeal or in a bankruptcy or
similar action.



(e)

This Agreement embodies the entire agreement of the parties relating to the
subject matter hereof. No amendment or modification of this Agreement shall be
valid or binding upon SIBE or Consultant unless made in writing and signed by
the parties. All prior understandings and agreements relating to the subject
matter hereof are hereby expressly terminated. 



(f)

Any notice, request, demand, or other communication which is required or may be
given under this Agreement shall be in writing and shall be deemed to have been
duly given: (a) if sent by email, telecopy, facsimile transmission, or other
similar electronic or digital transmission method, when transmitted, provided
there is evidence of delivery to the email address or telephone number of the
telecopy or facsimile machine; (b) if sent by a nationally recognized next day
delivery service that obtains a receipt on delivery, one (1) business day after
it is sent; (c) if sent by registered or certified United States mail, five (5)
days after it is deposited in the mail, addressed to the proposed recipient at
the last known address of the recipient, with the proper postage affixed; (d) if
in person, when tendered, and (e) in any other case, when actually received. Any
party may designate any other address to which notices shall be sent by giving
notice of the address to the other parties in the same manner as provided
herein:

If to Consultant:

____________________




Telephone ______________

Email: ____________



If to SIBE:

______________, President

Sibling Group Holdings, Inc.

1355 Peachtree Street, Suite 1150

Atlanta, GA 30309

Attention: Legal Department




Telephone 404-551-5274

Fax: 404-890-5615

Email: info@siblinggroup.com

With a copy to:

____________________

Attention: _____________

Telephone:

Facsimile:



(g)

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original, and it shall not be necessary for the same
counterpart of this Agreement to be signed by all of the undersigned in order
for the agreements set forth herein to be binding upon all of the undersigned in
accordance with the terms hereof.











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, SIBE and Consultant have executed and delivered this
Agreement as of the date first above written.

Sibling Group Holdings, Inc.

By: __________________________________

___________, President

Consultant:

_____________________________________























--------------------------------------------------------------------------------







Attachment 1

Conflicting Obligations –




N/A












